The 1950 amendment to the Commercial Rent Law permits eviction of a tenant and recovery of commercial space for the immediate and personal use of a landlord or a subsidiary corporation under certain circumstances (§ 8, subd. [d]; L. 1945, ch. 3, as amd. by L. 1950, eh. 327). In our opinion, however, the statute contemplates a taking of possession in connection with an existing business of the landlord or its subsidiary, and not the formation of a corporation for the purpose of embarking upon and taking over the business of the tenant. To construe the statute otherwise would work an evasion or circumvention of the purposes of the emergency legislation. We think that the landlord in this case has failed to establish the good faith required by the statute as a condition precedent to recover possession of the tenant’s space. Determination of the Appellate Term reversed, with costs to the appellant, and the final order of the Municipal Court dismissing the petition on the merits reinstated. Present — Peek, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Glennon, J., dissents and votes to affirm. Settle order on notice.